DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see remarks, filed April 14, 2021, with respect to the claim rejections under §112 have been fully considered and in combination with the amendments are persuasive.  The claim rejections under §112 have been withdrawn. 
Applicant's arguments filed April 14, 2021 have been fully considered but they are not persuasive. 
Regarding applicant’s argument centered on the combination of Yun ‘126 and Yun ‘045 fail to disclose or teach the new limitation in claim 1 of “concave first beam splitter mirror directly contacting the display,” the examiner agrees and the 103 rejection based on the combination of Yun ‘126 and Yun ‘045 is withdrawn.  However, as set forth below, La Russa US Patent 3,443,858, of record teaches a similar optical arrangement as Yun ‘126.  La Russa figures 1-2 also teaches the light introduced to the arrangement is from a display, similar to Yun ‘045, and further teaches the display contacts its arrangement, unlike Yun ‘045.  La Russa provides a motivation to have a display to provide an image to be displayed (column 3 lines 52-55) and provides a motivation to have a display be directly contacted by the arrangement to make the apparatus compact with suitable conveniently small dimensions (column 1 lines 11-17 & column 3 lines 8-14).  It is further noted that Gay et al. 2010/0177113, of record, and Yamanaka 5,966,242, of record, also teach displays in contact with similar optical arrangements.
Regarding applicant’s argument centered on a combination of two elements cannot be interpreted a single element, particularly indicating the rejection of claim 24 using La Russa elements 4 and 6, the examiner is unpersuaded.  The examiner’s reasoning is the same as set forth in the .  

Claim Objections
Claim 25 is objected to because of the following informalities:  apparent unintentional typographical error.  Particularly line 2 starts with a capital letter.  The examiner respectfully suggests, and for purposes of examination use “[[The]] the”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 25 (dependent on 24) is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 25, the claim indicates a disposition of the half-silvered beam splitter mirror, however said half-silvered beam splitter mirror is presented in the alternative element in claim 24.  It is unclear if the half-silvered beam splitter mirror is now required or if the position indicated is applicable to the other alternative element of circularly polarization-selective mirror element or if both elements are now required.  In light of figures 4 and 5 (the elected species) particularly beam splitter mirror element 440 and circularly polarization-selective mirror element 540, using the broadest reasonable interpretation the examiner interprets the position is applicable to either element.  For purposes of examination the examiner will use “the at least one of the half-silvered beam splitter mirror element and the circularly polarization-selective mirror element is disposed on a second side …” in claim 25.


(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 28 rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 28 repeats the limitations in lines 4-7 of claim 1, and therefore, claim 28 fails to further limit the device of claim 1.  Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Insofar as they are understood claims 1-3, 7, 16, 18, 24-25 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Yun et al. US Patent Application Publication 2020/0192126, of record, in view of La Russa US Patent 3,443,858, of record.
Regarding claim 1 Yun discloses a device (e.g. figures 14A-B) comprising:  an optical arrangement including a concave first beam splitter mirror (e.g. second polarizer 7500) configured to receive non-polarized light (e.g. unpolarized light ray 702), the first beam splitter mirror being linearly polarization-selective and configured to transmit a portion of the emitted light (e.g. polarized light 704) as a first inter alia paragraph [0044] “portion of circularly polarized light 710 is reflected from the partial reflector 7400 back through the second phase retarder 7600” e.g. see figure 14A), wherein: the quarter-wave plate converts the reflected first portion of the first circularly polarized light into a second linearly polarized light (inherent given the function of ¼ waveplates), the first beam splitter mirror reflects, toward the quarter-wave plate element, the second linearly polarized light as a third linearly polarized light, the quarter-wave plate element converts the third linearly polarized light into a second circularly polarized light (inter alia paragraph [0044] “It is then reflected from the second polarizer 7500 and is transmitted through the substrate 7100 and through the second phase retarder 7600 as circularly polarized light 712 which has polarization state 713” e.g. see figure 14A), and the second beam splitter mirror element transmits a portion of the second circularly polarized light (inter alia paragraph [0044] “portion of the circularly polarized light 710 is transmitted through the partial reflector 7400” e.g. see figure 14A).
Yun does not disclose the light incident on the first beam splitter mirror is from a display, and that the display is directly contacting the concave first beam splitter mirror.
La Russa teaches a display device (title e.g. figures 1-2), comprising: a concave linearly polarization-selective beam splitter mirror element (e.g. combination of 4 & 6) receiving non-polarized light (e.g. 2); a quarter-wave plate element (e.g. 8); and at least one of a beam splitter mirror 
Regarding claim 2 the combination of Yun and La Russa disclose the display device of claim 1, as set forth above.  Yun further discloses wherein the second beam splitter mirror element (e.g. 7400) is a half-silvered mirror (inter alia paragraph [0026] “partial reflectors may be constructed by coating a thin layer of a metal (e.g., silver or aluminum) on a transparent substrate … The partial reflector may be a half mirror, for example”), the display device further comprising: a circular polarizer element (e.g. the combination of first phase retarder 7300 & first polarizer 7200 are interpreted as a circular polarizer, as set forth above) configured to extinguish a second portion of the first circularly polarized light that is transmitted by the second beam splitter mirror element and to transmit the portion of the second circularly polarized light transmitted by the second beam splitter mirror (inter alia paragraph [0044] e.g. see figure 14A).
Regarding claim 3 the combination of Yun and La Russa disclose the display device of claim 2, as set forth above.  Yun further discloses wherein the first beam splitter mirror (e.g. 7500), the quarter-wave plate element (e.g. 7600), and the circular polarizer element (e.g. combination of 7300 & 7200) are achromatic (inter alia paragraph [0023] discuss the polarizers, i.e. 7500 & 7200, operate over a range of 
Regarding claim 7 the combination of Yun and La Russa disclose the display device of claim 1, as set forth above.  Yun further discloses wherein the first beam splitter mirror (e.g. 7500) is concave (as set forth above).
Yun does not disclose or teach the third linearly polarized light reflected by the first beam splitter mirror is collimated.
La Russa teaches a display device (title & column 1 lines 10-45 e.g. figures 1-2), comprising: a display configured to emit light (e.g. source 2 or diffusing screen 20); and an optical arrangement including: a first beam splitter mirror element (e.g. combination of first polarizer 4 & partially transparent curved mirror 6), the first beam splitter mirror element being linearly polarization-selective and configured to transmit a portion of the emitted light as a first linearly polarized light (see arrow 1), a quarter-wave plate element (e.g. quarter wavelength plate 8) configured to convert the first linearly polarized light into a first circularly polarized light (axiomatic e.g. right-circularly polarized, as indicated by the helical line 3), and a second beam splitter mirror element (e.g. figure 1 partially reflecting mirror 10 or figure 2 package 16 including 10) configured to reflect, toward the quarter-wave plate element (see figure 1), a first portion of the first circularly polarized light (e.g. left hand circularly polarized indicated by left-hand helix 9), wherein: the quarter-wave plate converts the reflected first portion of the first circularly polarized light into a second linearly polarized light (axiomatic e.g. arrow 11), the first beam splitter mirror element reflects, toward the quarter- wave plate element, the second linearly polarized light with a 180 degree rotation as a third linearly polarized light (see figure 1), the quarter-wave plate element converts the third linearly polarized light into a second circularly polarized light (e.g. left circularly polarized indicated by left-hand helix 13), and the second beam splitter mirror element transmits a portion of the second circularly polarized light (see figure 1); and further teaches the third 
Regarding claim 16 the combination of Yun and La Russa disclose the display device of claim 1, as set forth above.  Yun does not disclose wherein the display device is one of a head-mounted display, a flight simulator, a wall-mounted display device, a vehicle-mounted display device, and a multi-person display device.  La Russa further teaches the device can be used as a multi-person display (column 2 lines 8-14 “simultaneously observed by two or more individuals”) for the purpose of forming an image of a desired object to be observed by more than one person (column 2 lines 8-14).  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the device as disclosed by the combination of Yun and La Russa to have the display device be one of a head-mounted display, a flight simulator, a wall-mounted display device, a vehicle-mounted display device, and a multi-person display device as further taught by La Russa for the purpose of forming an image of a desired object to be observed by more than one person.
Regarding claim 18 the combination of Yun and La Russa disclose the display device of claim 1, as set forth above.  Yun further discloses wherein the first beam splitter mirror (e.g. 7500) comprises a 
Regarding claim 24 Yun discloses a device (e.g. figures 14A-B) comprising:  non-polarized light (e.g. unpolarized light ray 702); a concave linearly polarization-selective beam splitter mirror (e.g. second polarizer 7500); a quarter-wave plate element (e.g. second phase retarder 7600); and at least one beam splitter mirror element and a circularly polarization-selective mirror element (e.g. partial reflector 7400).
Yun does not disclose the non-polarized light is from a display, and that the display is directly contacting the concave linear polarization-selective beam splitter mirror.
La Russa teaches a similar display device (title e.g. figures 1-2, as set forth above) wherein the non-polarized light is from a display (e.g. 20) directly contacting the following optical elements (figure 2 shows 4 touching 20) for the purpose of providing an image to be displayed (column 3 lines 52-55) and to make the apparatus compact with suitable conveniently small dimensions (column 1 lines 11-17 & column 3 lines 8-14).  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the non-polarized light in the display device as disclosed by Yun to be from a display in contact with the next downstream optical element as taught by La Russa for the purpose of providing an image to be displayed and to make the apparatus compact with suitable conveniently small dimensions.
Regarding claim 25 the combination of Yun and La Russa disclose the display device of claim 24 including non-polarized light being from a display, as set forth above.  Yun further discloses wherein the concave linearly polarization-selective beam splitter mirror (e.g. 7500) is disposed on a first side (e.g. left side of figure 14A) of the quarter-wave plate element (e.g. 7600); the at least one of the half-silvered 
Regarding claim 28 the combination of Yun and La Russa disclose the display device of claim 1, as set forth above.  Yun further discloses wherein the first beam splitter mirror (e.g. 7500) is a linearly polarization-selective mirror (as set forth above).
Yun does not disclose or teach the first beam splitter mirror directly contacts the display, as set forth above.
La Russa teaches a display device (as set forth above) and further teaches the first beam splitter mirror element (e.g. combination of 4 & 6) directly contacts (see figure 2) the display (e.g. 20), as set forth above, for the purpose of having suitable small dimensions (column 2 lines 8-14), as set forth above.  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the device as disclosed by the combination of Yun and La Russa to have the first beam splitter mirror directly contacts the display as taught by La Russa for the purpose of having suitable small dimensions.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yun et al. US Patent Application Publication 2020/0192126, of record, in view of La Russa US Patent 3,443,858, of record, and in further view of Yamanaka US Patent 5,966,242, of record.
Regarding claim 4 the combination of Yun and La Russa disclose the display device of claim 3, as set forth above.  Yun further discloses wherein the quarter-wave plate element (e.g. 7600) and the circular polarizer element (e.g. combination of 7300 & 7200) are achromatic (as set forth above).
Yun and La Russa do not disclose or teach the quarter-wave plate and the circular polarizer element are further anti-reflection coated.
.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yun et al. US Patent Application Publication 2020/0192126, of record, in view of La Russa US Patent 3,443,858, of record, and in further view of Steinle US Patent 6,080,980, of record.
Regarding claim 5 the combination of Yun and La Russa disclose the display device of claim 1, as set forth above.  Yun and La Russa do not disclose or teach wherein: the second beam splitter mirror element is circularly polarization-selective; the reflected first portion of the first circularly polarized light includes substantially all of the first circularly polarized light; and the transmitted portion of the second circularly polarized light includes substantially all of the second circularly polarized light.
Steinle teaches optics for a folded path (see figure 2) including input light (e.g. 206), a first beam splitter mirror element (e.g. 200) that is linearly polarization-selective (see figure 2 “transmit P reflect S”) and configured to transmit a portion of the light (see figure 2 “transmit P”) as a first linearly polarized light (e.g. 208), a quarter-wave plate element (e.g. 202) configured to convert the first linearly polarized light into a first circularly polarized light (e.g. 210), and a second beam splitter mirror element (e.g. 204) configured to reflect, toward the quarter-wave plate element, a first portion of the first circularly polarized light (see figure 2 “reflect LHC”), wherein: the quarter-wave plate converts the reflected first portion of the first circularly polarized light into a second linearly polarized light (e.g. .

Claim 6 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Yun et al. US Patent Application Publication 2020/0192126, of record, in view of La Russa US Patent 3,443,858, of record, and in further view of Endo et al. US Patent Application Publication 2002/0024743, of record.

Endo teaches an a display (abstract) with a folded optical path (e.g. figures 2 & 4A-B) including curved reflective polarizer (e.g. 7), a quarter-wave plate (e.g. 1/4 waveplate 22) and a reflective polarization plate (e.g. 21); and further teaches in the reflective polarization plate can be a chiral structure (paragraph [0054]) for the purpose of transmitting one direction of circularly-polarized light and reflecting the other direction of circularly-polarized light (paragraph [0054]).  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the device as disclosed by the combination of Yun and La Russa to have the second beam splitter mirror element be a chiral mirror as taught by Endo for the purpose of transmitting one direction of circularly-polarized light and reflecting the other direction of circularly-polarized light.
Regarding claim 27 the combination of Yun and La Russa discloses the display device of claim 24, as set forth above.  Yun and La Russa do not disclose or teach further comprising, one or more lens elements configured to collimate light.
Endo teaches an a display (abstract) with a folded optical path (e.g. figures 2 & 4A-B) including curved reflective polarizer (e.g. 7), a quarter-wave plate (e.g. 1/4 waveplate 22) and a reflective polarization plate (e.g. 21); and further includes one or more lens elements (e.g. lens 2) configured to collimate light (see figure 2) for the purpose of directing light to the user’s eye with a system that is thinner than a conventional system (paragraph [0043]).  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the device as disclosed by La Russa to have one or more lens elements configured to collimate light as taught by Endo for the purpose of directing light to the user’s eye with a system that is thinner than a conventional system.

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Yun et al. US Patent Application Publication 2020/0192126, of record, in view of La Russa US Patent 3,553,858, of record, and in further view of La Russa US Patent 4,163,542, of record.
Regarding claim 12 the combination of Yun and La Russa ‘858 disclose the display device of claim 1, as set forth above.  Yun and La Russa ‘858 do not disclose or teach wherein the first beam splitter mirror element is a tilted beam splitter or a conformal membrane beam splitter.
La Russa ‘542 teaches improvements (column 2 lines 25-32) to image forming apparatus (see prior art figure 1a described in column 1 lines 27-52) that includes a display screen (e.g. 120), a curved beam-splitting mirror (e.g. 100), 1/4 wave plate (e.g. 111), beam-splitting mirror (e.g. 112), second 1/4 wave plate (e.g. 113) and polarizer (e.g. 114) can be modified by tilted the elements (column 2 lines 36-49 discusses the optical element package, including beam-splitting curved mirror, being tilted at an angle, e.g. column 4 lines 36-45 & figure 3a) for the purpose of eliminating bleedthrough (column 3 lines 46-48) from the field of view of the observer (column 4 lines 36-45).  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the device as disclosed by the combination of Yun and La Russa ‘858 to have the first beam splitter mirror element is a tilted beam splitter or a conformal membrane beam splitter as taught by La Russa ‘542 for the purpose of eliminating bleedthrough from the field of view of the observer.
Regarding claim 13 the combination of Yun and La Russa ‘858 disclose the display device of claim 1, as set forth above.  Yun and La Russa ‘858 do not disclose or teach wherein the first beam splitter mirror is a concave mirror whose depth is equal to the entire optical arrangement.
La Russa ‘542 further teaches optical arrangement (figure 3a combination of 320 & 325) the curved beam-splitting mirror (e.g. 320) has the birefringent beam-splitting package (e.g. 325) contained within its sag, i.e. depth, for the purpose of reducing the size of the display device.  Therefore, it would .

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Yun et al. US Patent Application Publication 2020/0192126, of record, in view of La Russa US Patent 3,443,858, of record, and in further view of Lu et al. US Patent Application Publication 2018/0284464, of record.
Regarding claim 15 the combination of Yun and La Russa disclose the display device of claim 1, as set forth above.  Yun and La Russa do not disclose or teach it is further comprising, at least one of a varifocal lens, an acoustically coupled varifocal lens, and a varifocal Fresnel mirror.
Lu teaches a display device with folded optics (title e.g. figure 10) and further teaches include a liquid crystal lens element (e.g. LC lens element 1006) for the purpose of adjusting the optical power of incident light and a neutral state that does not affect optical power of incident light (paragraph [0004]).  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the device as disclosed by the combination of Yun and La Russa to have at least one of a varifocal lens, an acoustically coupled varifocal lens, and a varifocal Fresnel mirror as taught by Lu for the purpose of adjusting the optical power of incident light and a neutral state that does not affect optical power of incident light.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Yun et al. US Patent Application Publication 2020/0192126, of record, in view of La Russa US Patent 3,443,858, of record, and in further view of La Russa US Patent 4,163,542, of record, and Yamanaka US Patent 5,966,242, of record.

Yun and La Russa ‘858 do not disclose or teach wherein the quarter-wave plate element is a tilted double-sided anti-reflection (AR)-coated quarter-wave plate.
LaRussa ‘542 teaches improvements (column 2 lines 25-32) to image forming apparatus (see prior art figure 1a described in column 1 lines 27-52) that includes a display screen (e.g. 120), a curved beam-splitting mirror (e.g. 100), 1/4 wave plate (e.g. 111), beam-splitting mirror (e.g. 112), second 1/4 wave plate (e.g. 113) and polarizer (e.g. 114) can be modified by tilted the elements (column 2 lines 36-49 discusses the optical element package, including beam-splitting curved mirror, being tilted at an angle, e.g. column 4 lines 36-45 & figure 3a) for the purpose of eliminating bleedthrough (column 3 lines 46-48) from the field of view of the observer (column 4 lines 36-45).  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the device as disclosed by the combination of Yun and La Russa ‘858 to have the quarter-wave plate element be tilted as taught by La Russa ‘542 for the purpose of eliminating bleedthrough from the field of view of the observer.
La Russa ‘542 do not disclose or teach the quarter-wave plate has a double-sided anti-reflection coating.
Yamanaka teaches a display device (title) with a folded optical path (see figure 22) and further teaches the quarter-wave plate (e.g. 34) has anti-reflection coats at both surfaces (e.g. column 22 lines 37-45) for the purpose of reducing the amount of noise light due to unnecessary reflection (column 8 lines 31-44).  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the device as disclosed by the combination of Yun, La Russa ‘858 

Insofar as they are understood claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over La Russa US Patent RE 27,356, of record, as evidenced by Hecht “Optics, Second Edition” p346, 1987, of record.
Regarding claim 24 La Russa discloses a display device (title e.g. figures 1-2), comprising: a display (e.g. 20) configured to emit non-polarized light (e.g. 2); a concave linearly polarization-selective beam splitter mirror element (e.g. combination of 4 & 6) directly contacting the display to receive the non-polarized light (figure 2 shows 4 touching 20); a quarter-wave plate element (e.g. 8); and at least one of a beam splitter mirror element (e.g. 10) and a circularly polarization-selective mirror element (e.g. combination of 12 & 14).
La Russa is silent on the details of the beam splitter, specifically La Russa dos not explicitly disclose the beam splitter mirror element is half-silvered.
The examiner take Official Notice1 that half-silvered mirrors are well-known beam splitters that transmit reflects a portion of incident light and transmits a portion of the incident light as evidenced by Hecht, a textbook that discusses a half-silvered mirror being used as a beam splitter (particularly the last paragraph in the left column on page 346 and the footnote marked with †).  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the beam splitter mirror element in the device as disclosed by La Russa to be a half-silvered beam splitter since one skilled in the art would fill the silence in La Russa by using a standard well-known element to achieve predictable results. 
.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over La Russa US Patent RE 27,356, of record, in view of Endo et al. US Patent Application Publication 2002/0024743, of record.
Regarding claim 27 La Russa discloses the display device of claim 24, as set forth above.  La Russa does not disclose further comprising, one or more lens elements configured to collimate light.
Endo teaches an a display (abstract) with a folded optical path (e.g. figures 2 & 4A-B) including curved reflective polarizer (e.g. 7), a quarter-wave plate (e.g. 1/4 waveplate 22) and a reflective polarization plate (e.g. 21); and further includes one or more lens elements (e.g. lens 2) configured to collimate light (see figure 2) for the purpose of directing light to the user’s eye with a system that is thinner than a conventional system (paragraph [0043]).  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the device as disclosed by La Russa to have one or more lens elements configured to collimate light as taught by Endo for the purpose of directing light to the user’s eye with a system that is thinner than a conventional system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE G KING whose telephone number is (303)297-4273.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GEORGE G KING/Primary Examiner, Art Unit 2872                                                          May 20, 2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Since applicant did not traverse the examiner’s assertion of official notice the statement is taken to be admitted prior art because applicant did not traverse the examiner’s assertion of official notice, see MPEP 2144.03 C.